        Case 4:10-cr-00065-BSM Document 1057 Filed 03/08/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                           CASE NO. 4:10-CR-00065-BSM

NORMAN BERRY                                                                  DEFENDANT

                                          ORDER

       Norman Berry’s motion for compassionate release [Doc. No. 1056] is denied without

prejudice. There is no jurisdiction over his motion because he has not shown than he has

exhausted his administrative remedies. United States v. Smith, 2020 WL 2487277, at *5

(E.D. Ark. May 14, 2020).

       Jurisdiction will attach when Berry exhausts all administrative rights to appeal the

failure of the BOP to bring a motion on his behalf, or thirty days have passed from the receipt

of such a request by the warden of his facility, whichever is earlier.           18 U.S.C. §

3582(c)(1)(A).

       IT IS SO ORDERED this 8th day of March, 2021.




                                                        UNITED STATES DISTRICT JUDGE
